DETAILED ACTION

1. This communication is in response to the application filed on 03/30/2022.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:    
        Claims 1-20 are pending.

Double Patenting    

3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
3a. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 10,985,936 B2 in view of Hoyos et al. 2014/0176314 A1. However, US Patent 10,985,936 B2 does not disclose a control element, which is presented as part of the custom interface controller, that controls the common function of each smart-home device of the plurality of smart-home devices. Hoyos discloses in [0026], [0028] a virtual universal remote control (URC) tailored for command and control of specific devices of an end user; it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine them in order to control a set of smart-home devices with only one function control element by doing so the set of smart-home devices would be controlled more efficiently by having only one central controller element controlling the set of smart-home devices.

This is a nonstatutory double patenting rejection.


3c1. Table

Instant Claims for Application 17/709077
Claims of US Patent  10,985,936 B2
claim  1, a method for using captured voice to generate a custom interface controller, the method comprising: 

      capturing, via a mobile device, a vocal recording, wherein the vocal recording comprises a spoken command directed to a plurality of smart-home devices; 
     transmitting the vocal recording to a cloud-based server system to perform natural language processing on the spoken command; 

     receiving, by an application executed by the mobile device, a response from the cloud-based server system that comprises a plurality of smart-home device identifiers, wherein:
         the plurality of smart-home device identifiers were identified by the cloud- based server system based on the natural language processing performed on the spoken command; 





        determining, by accessing a home device function database, a common function that maps to the plurality of smart-home devices; and 










      generating, by the application executed by the mobile device, a control element, which is presented as part of the custom interface controller, that controls the common function of each smart-home device of the plurality of smart-home devices for which smart-home device identifiers were received from the cloud-based server system.  

















 
Claim 1. A method for using captured voice to generate a custom interface controller, the method comprising: 

   capturing, via a mobile device, a vocal recording from a user, wherein the vocal recording comprises a spoken command directed to a plurality of smart-home devices; 

transmitting the vocal recording to a cloud-based server system to perform natural language processing on the spoken command;


      receiving, by an application executed by the mobile device, a response from the cloud-based server system that comprises a plurality
 of smart-home device identifiers, wherein:
       the plurality of smart-home device identifiers were identified by the cloud-based server system based on the natural language processing performed on the spoken command;


    the plurality of smart-home device identifiers correspond to multiple different types of smart-home devices; and  the spoken command is implemented at the plurality of smart-home 
devices mapped to the plurality of smart-home device identifiers; 
     determining, by the application executed by the mobile device, by accessing a home device function database, two or more common 
functions that map to the plurality of smart-home devices based on the plurality of smart-home device identifiers that were received in 
the response from the cloud-based server system based on the natural language processing performed on the spoken command, wherein:
      the home device function database is stored by the mobile device and maps the plurality of smart-home device identifiers with functions; and


     generating, by the application executed by the mobile device, two or more control elements, which are presented as part of a single custom interface controller, that control the two or more common functions of each smart-home device of the plurality of smart-home devices for which smart-home device 
identifiers were received from the cloud-based server system, wherein: each 
control element of the two or more control elements is mapped to a common function of the two or more common functions; and
the custom interface controller indicates a count of smart-home devices controlled by the custom interface controller based on the plurality of
smart-home device identifiers received from the cloud-based server system. 





 

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 


4a. Claims 1-3, 5, 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brett et al. (hereinafter "Brett")  (US 2020/0090068 A1) and in view of Hoyos et al. (hereinafter Hoyos) (US 20140176314 Al). 

Regarding claim  1, Brett discloses a method for using captured voice to generate a custom interface controller ( voice-enabled device includes 1nterface ( Brett, [ 0029])), the method comprising: 
        capturing, via a mobile device, a vocal recording, wherein the vocal recording comprises a spoken command directed to a plurality of smart-home devices (user controls device by providing voice commands to the accessory device and/or to a voice- enabled device associated ,with the accessory device, (Brett,[0013])); 

     transmitting the vocal recording to a cloud-based server system to perform natural language processing on the spoken command (remote system includes one or more components such as a user registry one or more data stores, a speech-processing system, and/or a smart-home system. Operations and/or functionalities associated with and/or described with respect to the components of the remote system may be performed utilizing cloud-based computing resources, (Brett, [0032])); 
     receiving, by an application executed by the mobile device, a response from the cloud-based server system that comprises a plurality of smart-home device identifiers (Brett, Paragraph 0033, user registry store information indicating one or more applications and/or resources accessible to and/or enabled for a given user account. Additionally, the user registry may include information indicating device identifiers, such as naming identifiers associated with a given user account, as well as device types associated with the device identifiers. The user registry may also include information indicating user account identifiers naming indicators of devices associated with user accounts, and/or associations between voice-enabled devices and accessory devices, Brett, [0033].  Data stores may be configured to identify, determine and/or generate data associated with use of the voice-enabled devices and/or the accessory devices, [0034])), wherein: 
         the plurality of smart-home device identifiers were identified by the cloud- based server system based on the natural language processing performed on the spoken command (Voice-enabled devices may be utilized to cause the accessory devices to operate. Usage data may be identified determined, and/or generated that indicates some or each of these interactions , Brett, [0034]. Target-inference component may be configured to determine with accessory device of multiple accessory devices to operate based at least in part on receiving audio data representing a user utterance a user of the voice-enabled device, [0053]));

        determining, by accessing a home device function database, a common function that maps to the plurality of smart-home devices (The user utterance may be associated with an intent to operate one or more accessory devices. Single voice command is directed to multiple devices (door lock, lights, thermostat, etc.,  Brett, [ 0057])); and 


         Brett does not to explicitly disclose generating, by the application executed by the mobile device, a control element, which is presented as part of the custom interface controller, that controls the common function of each smart-home device of the plurality of smart-home devices for which smart-home device identifiers were received from the cloud-based server system.  

        Hoyos discloses generating, by the application executed by the mobile device, a control element, which is presented as part of the custom interface controller, that controls the common function of each smart-home device of the plurality of smart-home devices for which smart-home device identifiers were received from the cloud-based server system ( Device then uses command and control information to create and present a virtual universal remote control (URC) tailored for command and control of the specific devices w the end user , Hoyos,  [0026], [0028]; smart device provides an interface for controlling electronic devices [0029].  Electronic devices include audio media players (e.g., compact disk players l\IP3 players, internet radios satellite radios, etc.) audiovisual players (e.g., televisions, cable or satellite boxes or converters DVD players, projectors, video game consoles, video recorders, etc.), lights, ceiling fans, floor fans, thermostats (heating and/or cooling systems), fireplaces, kitchen appliances (e.g., ovens, stoves, microwaves, etc.), and security systems. The Examiner interprets command functions to be the common functions (e.g., turning on/ off lights and/or appliances /thermostat) [0030]).  

      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett in view of Hoyos in order to further modify the method of predicting state of smart home devices from the teachings of Brett with the method of creating a virtual control environment for multiple electronic devices from the teachings of Hoyos.  One of ordinary skill in the art would have been motivated in order to provide the user with a tailored interface of the desired electronic devices to control with a smart device (Hoyos – Paragraph 0026))


Regarding claim  2, Brett and Hoyos disclose the method for using the captured voice to generate the custom interface controller of claim 1, further comprising: receiving, by the application executed by the mobile device, user input via the custom interface controller and a touchscreen of the mobile device (applications may be configured to cause processors of the personal device to display one or more user interfaces associated with operations of the voice-enabled device and/or the accessory devices. The user interfaces may be utilized to receive inputs from the user of the personal device and/or to provide content to the user, Brett, [0031]. User interface 600 may display one or more setup personal device,[0093]).   

Regarding claim  3, Brett and Hoyos disclose the method for using the captured voice to generate the custom interface controller of claim 2, further comprising: determining, by the application executed by the mobile device, a command to be performed by each of the plurality of smart-home devices based on the user input received via the custom interface controller (data stores may be configured to identify, determine, and/or generate data associated with use of the voice-enabled devices and/or the accessory devices. For example, the voice-enabled devices may be utilized to cause the accessory devices to operate. Usage data may be identified, determined, and/or generated that indicates some or each of these interactions,  Brett, [0034])); and transmitting, by the application executed by the mobile device, the command and  the plurality of smart-home device identifiers to the cloud-based server system (user provides input to personal device that causes the smart devices to perform the required action. When a user interacts with an accessory device using voice input to a voice-enabled device, audio data representing user utterances may be received at the speech- processing system, [0084]. The speech-processing system may analyze the audio data and/or corresponding text data generated, by way of example, using an ASR component, to determine that the user utterance represents an intent to control an accessory device Brett, [0057])).   

Regarding claim  5, Brett and Hoyos disclose the method for using the captured voice to generate the custom interface controller of claim 3, further comprising: 
        in response to receiving the command and the plurality of smart-home device identifiers from the application executed by the mobile device, transmitting, a second indication of the command to a second smart-home device mapped to a second smart-home device identifier of the plurality of smart-home device identifiers (A personal device, such as a mobile phone, associated with the voice-enabled device may communicate directly with the voice-enabled device, the accessory devices, and/or the remote system, Brett, [0028]. User registry may also include information indicating user account identifiers, naming indicators of devices associated with user accounts, and/or associations between voice-enabled devices and accessory devices, [0033]. Target-inference component 160 may be configured to determine which accessory device of multiple accessory devices to operate based at least in part on receiving audio data representing a user utterance from a user of the voice-enabled device. For example, a user may speak a user utterance to operate an accessory device and corresponding audio may be captured by the microphones of the voice-enabled device  . Corresponding audio data may be generated and sent from the voice-enabled device to the remote system. In examples, a speech-processing system may attempt to determine which accessory device to operate in light of the user utterance,[0076]). 
 
Regarding claim  8, Brett and Hoyos disclose the method for using the captured voice to generate the custom interface controller of claim 1, wherein the plurality of smart-home device identifiers correspond to  multiple different types of smart-home devices ( one or more target accessory devices 106 and one or more reference accessory devices. The accessory devices may be described as ‘smart” devices, which may have certain computing components and be configured to send and/or receive data from other devices. Data from other devices. The accessory device maybe be, for example, light bulbs, plugs, locks, televisions, appliances, doorbells, cameras, etc.. The target accessory device may be paired or otherwise associated with the voice-enable device, the hub device, and or a user account, (Brett, [0027])).  

Regarding claim 9, claim 9 is substantially similar to claim 1, thus the same rationale applies. 
 
Regarding claim 10, claim 10 is substantially similar to claim 2, thus the same rationale applies. 
   
Regarding claim 11, claim 11 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 13, claim 13 is substantially similar to claim 5, thus the same rationale applies.

Regarding claim  14, the system for using the captured voice to generate the custom interface controller of claim 9.

         Brett does not disclose  wherein the custom interface controller comprises a first control to control a first function of the plurality of smart-home devices and a second control to control a second function of the plurality of smart-home devices.

          Hoyos discloses wherein the custom interface controller comprises a first control to control a first function of the plurality of smart-home devices and a second control to control a second function of the plurality of smart-home devices (Smart device provides an interface to present to the user with separate screens for each media device it is currently attached/tethered to,  Hoyos, [0029]. Controlling multiple different electronic devices,  [0030]-[0031])).  

        Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett in view of Hoyos.  One of ordinary skill in the art would have been motivated in order to manage grouped devices efficiently by using a custom interface for the benefit of controlling accessories as a group instead of controlling the accessories individually, which would be a burden on the user. 
 
Regarding claim 17, claim 17 is substantially similar to claim 8, thus the same rationale applies. 

Regarding claim 18, Hoyos discloses generate a control element, which is presented as part of the custom interface controller, for presentation by a display of the mobile device (audiovisual players devices  are displaying media using control and command device information Hoyos, [0029]-[0030]) ; in addition,  claim 18 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 19, claim 19 is substantially similar to a combination of claim 2 and claim 4 , thus the same rationale of the combination of claim 2 and claim 4 applies to claim 19. 

Regarding claim 20, claim 20 is substantially similar to claim 8, thus the same rationale applies. 

4b. Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brett in view of Hoyos, as applied to claims 1-3, 5, 8-11, 13-14, and 17-20 above, and further in view of Edwards et al. (hereinafter "Edwards”) (US20190311721 Al). 
 
Regarding claim 4, Brett and Hoyos disclose the method for using the captured voice to generate the custom interface  controller of claim 3.

     Brett in view Hoyos do not to explicitly disclose further comprising: in response to receiving the command and the plurality of smart-home device identifiers from the application executed by the mobile device, transmitting, to a second cloud- based server system, an indication of the command and a smart-home device identifier of the plurality of smart-home device identifiers, wherein the second cloud-based server system communicates with a second smart-home device mapped to the smart-home device identifier.  

       Edwards discloses further comprising: in response to receiving the command and the plurality of smart-home device identifiers from the application executed by the mobile device, transmitting, to a second cloud- based server system, an indication of the command and a smart-home device identifier of the plurality of smart-home device identifiers (integrating speech profiles into the system (e.g., storing the one or more speech profiles, executing instructions by/ after processing data in the one or more speech profiles). User's user device performs speech related operations using speech agents such as Siri.RTM. or Google Now.RTM (two cloud-bases server systems), Edwards, [0075])),  
       wherein the second cloud-based server system communicates with a second smart-home device mapped to the smart-home device identifier (an action associated with the instruction is identified. This action may be identified at least in part based on the current speaker identity. In step 514, the action associated with the instruction (e.g., the action determined via step 512) is performed. Hub interprets the instruction within the local scope of the loaded customization and/or other data, the hub executes the interpreted instruction (e.g. by performing an action associated with the instruction, or causing the action to be performed), Edwards, Fig 6A, [0101]-[0109]).  

        Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett in view of Hoyos and in further view of Edwards in order to further modify the method of predicting state of smart home devices from the  teachings of Brett and the method of creating a virtual control environment for multiple electronic devices from the teachings of Hoyos with the method of customizing smart home speech interfaces using personalized speech profiles from the teachings of Edwards. One of ordinary skill in the art would have been motivated in order to assist users in controlling multiple smart devices and/or services from different product makers remotely (Edwards Paragraphs 0002, 0006, 0075)).
 
Regarding claim 12, claim 12 is substantially similar to claim 4, thus the same rationale applies. 
 
4c. Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brett and in view of Hoyos, as applied to claims 1-3, 5, 8-11, 13-14, and 17-20 above, and further in view of Andersen et al. (hereinafter "Andersen”)  (US 20160330042 Al).
 
Regarding claim  6, Brett and Hoyos disclose the method for using the captured voice to generate the custom interface controller of claim 1.

       Brett in view of Hoyos do not explicitly disclose wherein: the vocal recording additionally indicates a location and a type of smart-home device; and the cloud-based server system causes the spoken command to be performed at the plurality of smart-home devices based on the plurality of smart-home devices matching the location and the type of smart-home device indicated in the vocal recording.   

      Andersen discloses wherein: the vocal recording additionally indicates a location and a type of smart-home device (Smart devices are capable of being operated by motion and/or voice control. Andersen, [0038]; smart devices include voice recognition capabilities and communicate with other smart devices, Andersen, [0035]. Speech is used in order to control a smart switch (lights) in a living room (location) (e.g., speaking the words "living room lights dim to 30%) Andersen, [0038]); and the cloud-based server system causes the spoken command to be performed at the plurality of smart-home devices based on the plurality of smart-home devices matching the location and the type of smart-home device indicated in the vocal recording   Other voice commands may include, for example, "master bedroom walk in motion control mode on." The smart devices in the master bedroom, will then be set to activate when the motion of a person walking into the room 1 is detected. Alarms can also be set with a voice command, such as "walk in motion control mode," Andersen, [0038])). 

          Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett in view of Hoyos and in further view of Andersen in order to further modify the method of predicting state of smart home devices from the teachings of Brett and the method of creating a virtual control environment for multiple electronic devices from the teachings of Hoyos with the method of determining appliance conditions from the teachings of Andersen.  One of ordinary skill in the art would have been motivated in order to assist users in controlling multiple smart devices that are located in specific locations throughout the residence (Edwards Paragraph 0034). 
 
Regarding claim 15, claim 15 is substantially similar to claim 6, thus the same rationale applies. 

4d. Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brett and in view of Hoyos, as applied to claims 1-3, 5, 8-11, 13-14, and 17-20 above, and further in view of Hatambeiki et al. (hereinafter "Hatambeiki”)  (US 2019/0019504 Al). 

Regarding claim  7, Brett and Hoyos disclose the method for using the captured voice to generate the custom interface controller of claim 1,.

       Brett in view of Hoyos do not explicitly disclose further comprising: analyzing, by the cloud-based server system, the vocal recording to determine the spoken command and the plurality of smart-home devices.   

      Hatambeiki discloses further comprising: analyzing, by the cloud-based server system, the vocal recording to determine the spoken command and the plurality of smart-home devices (Determination of a smart appliance to which the voice command is intended is performed by a cloud server after the controlling device transmits a voice command to the dedicated smart appliance, (Hatambeiki, [0047])).  

       Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett in view of Hoyos and in further view of Hatambeiki in order to further modify the method of predicting state of smart home devices from the teachings of Brett and the method of creating a virtual control environment for multiple electronic devices from the teachings of Hoyos with the method of controlling an appliance using speech input from the teachings of Hatambeiki.  

Regarding claim 16, claim 16 is substantially similar to claim 7, thus the same rationale applies. 
 Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455